Notice of Allowance

Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REVISE DELETE:
Examiner’s Amendment
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

 	The following amendments are to correct obvious typographical/grammatical errors, where the following terms were deleted in amended claim 1 [where claim 1 was amended to provide that the first and second portions of the coupling are separate elements from the base wafer and the collecting bag, respectively]: 	In claim 1, lines 17-19, “sized to receive the first portion of the coupling of the base wafer for engagement with the second portion of the coupling of the collecting bag to attach to” is replaced with   -  -   sized to receive the first portion of the coupling for engagement with the second portion of the coupling to attach to   -   -  .

	In claim 8, lines 17-19, “the first portion of the coupling of the base wafer with the second portion of the coupling of the collecting bag” is replaced with   -  -   the first portion of the coupling with the second portion of the coupling  -   -  .

Reasons for Allowance
	Claims 1-10 and 22 are allowed.   	The following is an examiner’s statement of reasons for allowance:  	The prior art fails to teach or fairly suggest the present claims of Applicant.   	The closest prior art of record is Lavender (US 5147340 A).  
    PNG
    media_image1.png
    308
    261
    media_image1.png
    Greyscale
 	As to claim 1, Lavender discloses an ostomy appliance 10 (Abstract; Col.2,ll.20-Col.4,ll.48; Figs.1-3) comprising:
 	(a) a base wafer 12 (faceplate 12 Fig.1-3;Col.4,ll.8-29) having: (i) an adhesive proximal side (Fig.1-3 as side with adhesive attachment means 22) configured to be attached to a skin surface around an ostomy of a user (Fig.1-3; Col.4,ll.10-12); (ii) a distal side  (Fig.1-3 opposite proximal side), (iii) a first portion of a coupling 21 (second coupling ring 21 Fig.1-3; Col.4,ll.8-9) attached to the distal side of the wafer 12 (Fig.1-3; Col.4,ll.9-11), and (iv) a first opening 23 (annular channel 23 Fig.1-3; Col.4,ll.13-15);
 	(b) a collecting bag 13 (pouch 13;Fig.1-3;Col.2,ll.50) for collecting stomal output (as ostomy appliance with collection pouch Abstract,ll.1-2) comprising: (i) a proximal wall 13b (Fig.1-3; Col.2,ll.51) connected to: (ii) a distal wall 13a (Fig.1-3; Col.2,ll.51); (iii) an inlet hole (pouch opening Fig.1-3; Col.2,ll.12-13) located in the proximal wall 13b (where pouch opening attached to coupling ring 16 having opening 18 Fig.1-3; Col.2,ll.60-61,68), and  	(c) an adhesive flange 19 (planar pouch barrier ring 19 comprising a hydrocolloid adhesive Fig.1-3; Col.3,ll.1,5,10,1-55, with a distal surface (Fig.1-3) attached directly to the proximal wall 13b around the inlet hole Fig.1-3;Col.3,ll.2-3), and  	wherein, in use of the ostomy appliance, the adhesive flange 19 of the collecting bag 13 is sized for [capable of] insertion though the inlet hole of the base wafer 12 (Fig.1-3;Col.4,ll.8-25) for adhesive engagement with a peristomal skin surface around the ostomy 27 of the user (Fig.1-3;Col.3,ll.53-54). 	However, Lavender fails to teach or fairly suggest the combination of:  		wherein the ostomy appliance further comprises:  			a coupling comprising:  				a first portion attached to the distal side of the wafer; and  				a second portion attached to the proximal wall of the bag; 			wherein the second portion of the coupling is separate from the adhesive flange to form a radial space between the adhesive flange and the second portion of the coupling; and  			wherein, in use of the ostomy appliance, the radial space is sized to receive the first portion of the coupling for engagement with the second portion of the coupling to attached the collecting bag to the base wafer. 
  	
	As presented on pages 5-6 of the 12/15/20 Amendment, it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Lavender, and one of skill would have not been motivated to, provide the above combination.  One of skill would not have been motivated to modify the teachings of Lavender to provide a separate coupling that attaches to both the distal side of the wafer and the proximal wall of the bag, because Lavender teaches that the adhesive flange is not attached to the wafer, but instead is inserted through the inlet hole in the wafer and connects /attaches directly to the peristomal skin.  Thus, there is no motivation to modify the wafer and adhesive flange of Lavender to provide a separate coupling, as Lavender teaches away from this combination by providing the same function of attaching the bag and the wafer to the peristomal skin, without the use of a coupling, because the adhesive ring is attached directly to the bag but extends through the wafer hole without being attached to the wafer and the adhesive wafer attaches directly to the peristomal skin.  Thus, Lavender fails to teach or fairly suggest, and teaches away from, providing the separate coupling as recited.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 					Conclusion
   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri. 11 am to 6 pm EST.  The direct fax number is (571) 270-4689. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva, can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/Primary Examiner, Art Unit 3781